 

 

Oo On HD OH LP WY NY KF

NY NO NY NY NY NY NHN NN NO KH Ke Re Be RP FP =| RF eS
Oo DA UA BB WO NY K& COC OO OH DBD nA BR WN YF O&O

Case 3:20-mj-O5000-JRC Document1 Filed 01/02/20 Page 1 of 6

 

aT a The Honorable J. Richard Creatura

peepee FILED

 

 

JAN 92 2020

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTOM AT TACOMA

 

 

=
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
UNITED STATES OF AMERICA, )  CASENO. MJ20-5000
) . .
Plaintiff, ) COMPLAINT for VIOLATION
) 18 U.S.C. § 2252(a)(2), (b)(1)
Vv. )
| )
KOLTIN JEROME LOZIER, )
)
Defendant. )
)

 

 

 

 

 

BEFORE, The Honorable J. Richard Creatura, United States Magistrate Judge, U.S.
Courthouse, Tacoma, Washington.
. COUNT 1
(Distribution of Child Pornography)

On or about December 2019, in Pierce County, within the Western District of
Washington, and elsewhere, KOLTIN JEROME LOZIER knowingly distributed, and
attempted to distribute, visual depictions, the production of which involved the use of
minors engaging in sexually explicit conduct, and the visual depictions were of such
conduct, using any means and facility of interstate and foreign commerce and which
images had been mailed and shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer.

COMPLAINT/LOZIER - 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
MJ20-5000 Seattle, Washington 98101-1271
(206) 553-7970
 

 

Oo Oo ND OH PP WY NY

NN NY NH NY NH NY NN NN NO & FF KF BG KF HF YK FF SS eS
oT NA nN FB WH KH DO DAA KD HA FW NY KF CO

 

 

 

 

Case 3:20-mj-0O5000-JRC Document1 Filed 01/02/20 Page 2 of 6

All in violation of Title 18, United States Code, Section 2252(a)(2), (b)(1).

And the Complainant states that this Complaint is based on the following
information:

I, Kyle McNeal, being first duly sworn on oath, depose and say:

L INTRODUCTION

1. I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI),
assigned to the Tacoma, Washington, Resident Agency of the Seattle, Washington, Field
Office. I am a graduate of the FBI Academy in Quantico, Virginia, and I have been
employed by the FBI as a Special Agent since April 2011. As part of my duties, I
investigate criminal violations relating to child exploitation and child pornography,
including violations pertaining to the illegal production, distribution, receipt, and
possession of child pornography and material involving the sexual exploitation of minors
in violation of 18 U.S.C. §§ 2251, 2252(a), and 2252A(a). In my time as a law
enforcement officer, I have investigated cases involving the sexual abuse of minors.

2. As further detailed below, based on my investigation and the investigation
of other law enforcement officers, I believe there is probable cause to conclude that
KOLTIN JEROM LOZIER has committed the offenses charged in Count 1 of this
Complaint—namely, distribution of child pornography in violation of 18 U.S.C.

§ 2252(a)(2), (b)(1).

2. The facts set forth in this complaint are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

3. Because this complaint is offered for the limited purpose of establishing

probable cause, I list only those facts that I believe are necessary to support such a

COMPLAINT/LOZIER - 2 UNITED STATES ATTORNEY

“| MJ20-5000 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

o0 OND KH vA BW NN

ww NY WKH YH NY YN NN NY NN KY YF FP PF PF PK eS
Oo DH A BW NY KH CO HO OWA HD A fF WY NY FF S&S

 

 

 

Case 3:20-mj-O5000-JRC Document1 Filed 01/02/20 Page 3 of 6

finding. I do not purport to list every fact known to me or others as a result of this
investigation.
Il. SUMMARY OF PROBABLE CAUSE

1. ‘On or about December 19, 2019, an individual known as FOREIGN
TARGET! was arrested in Australia for sexually abusing both of his toddler age children
and filming that abuse. According to Australian law enforcement, FOREIGN TARGET
also used internet messaging apps, including Telegram and Kik, to communicate with
others about the sexual abuse of his toddler son.

2. During an interview with the police, FOREIGN TARGET identified
another individual with whom he communicated, providing that individual’s specific
moniker on Telegram. Through further investigation, FBI tied that moniker to KOLTIN
JEROME LOZIER, a resident of Graham, Washington. According to FOREIGN
TARGET, LOZIER was into necrophilia and hurt core and had sent FOREIGN TARGET
particularly disturbing videos. I know from my training and experience that “hurt core”
generally refers to depictions of children being tortured or mutilated for the purpose of a
viewer’s sexual gratification. FOREIGN TARGET also reported that LOZIER said he
had a minor relative and offered to send FOREIGN TARGET images of that relative.
Additionally, FOREIGN TARGET referenced a statement made by LOZIER in which he
said he ejaculated into a milkshake and then shared that milkshake with this minor
relative.

3. During my investigation, I obtained copies of chats between FOREIGN
TARGET. LOZIER sent multiple pictures of himself to FOREIGN TARGET. He also
referred to himself as “Kolt” during those chats. As indicated by FOREIGN TARGET,
Lozier also offered to send pictures of a minor relative and described an incident in which
he ejaculated into a milkshake intending to and actually sharing that milkshake with the

male relative.

 

1 The online moniker of this offenders is known to law enforcement, but I have not included it in this affidavit in
order to avoid public disclosure of information that could interfere with other investigations arising from FOREIGN
TARGET?’s arrest.
COMPLAINT/LOZIER - 3 UNITED STATES ATTORNEY
( 700 Stewart S Suite 5220
MJ20-5000 Seattle, Weshington 98101-1271
(206) 553-7970
 

 

0 Oo tT NN HW BR W NY

bo NO NY NY NY NY NY NY NO | — — — — pee et
oOo nD DN WH BF WOW NY -&— OO DWDnH KH TH FP WN FF &

 

 

 

 

Case 3:20-mj-O5000-JRC Document1 Filed 01/02/20 Page 4 of 6

4. LOZIER also sent the following message:

Hey bro could u give me a second to just apologize to you. Please ? I

promise Ill leave u alone no need to block. I thought u wanted hardcore so

that’s why I sent those vids I truly thought u were cool and I have more

vids to send u that arnt extreme like the ones that u blocked me about I also

have tons of gigabytes of baby vids boy vids dog and cat vids no brutal

extreme I promise

5. Later in their exchange, FOREIGN TARGET explained that “baby
fucking” and “children having sex with animals” is as far as he is willing to go and asks
LOZIER to refrain from sending “extreme gore.”

6. Between December 23, 2019, and January 1, 2020, an undercover agent
began communicating via Telegram with LOZIER. Although he had changed his
Telegram moniker, the name remained similar to that he used with the FOREIGN
TARGET. In addition, the profile photo associated with that Telegram account is a photo
of LOZIER. During their conversations, LOZIER also provided his phone number,
which I have confirmed belongs to LOZIER.

7. During these communications, LOZIER invited the undercover agent to
join a group he administers that is devoted to the sharing of child exploitation material
and shared numerous images and videos of prepubescent minors being raped and sexually

abused. Among the images and videos LOZIER shared are the following:

FILE 1 |

This video is approximately 26 seconds in length. The video depicts an adult male
having anal sex with a child. The child appeared to be approximately two to three
years of age, based on the body size of the child compared to the adult male’s
penis.

FILE 2

This video is approximately 10 seconds in length. The video depicts a male infant,
nude from the waist down, lying on his back. An adult male attempted to penetrate
the infant’s anus with his penis.

8.
COMPLAIN T/LOZIER -4 UNITED STATES ATTORNEY
MJ20-5000 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970

 
 

 

 

NO hwo NH KN NY NY ND WN NO KH — KR SS KF PP FSF FE S|
CO DN OA & WO NHN KH CO OO DANA DBD OH FP WN YF OC

0 ONY WD WB WN

 

 

 

Case 3:20-mj-O5000-JRC Document1 Filed 01/02/20 Page 5 of 6

9. The chat room described above, of which LOZIER was an administrator,
also contained numerous postings of images and videos constituting “hurt core”—that is,
visual depictions showing the violent rape, torture, and/or mutilation of minors.

10. On December 30, 2019, I obtained a search warrant for LOZIER’s home
and person, a team of law enforcement executed on January 2, 2020. Upon encountering
LOZIER and asking him if he would be willing to speak with law enforcement, I advised
him of his constitutional rights. He identified his cell phone as an Apple iPhone 6, with
telephone number 253-507-2706. This is the same number LOZIER provided to the
undercover officer in their communications. And when asked for his password, he asked

to speak with an attorney, and the interview concluded.

COMPLAINT/LOZIER - 5 UNITED STATES ATTORNEY
_ 700 Stewart Street, Suite 5220
MJ20-5000 Seattle, Washington 98101-1271
(206) 553-7970

 
 

 

Oo Oo nH NH vA BP WW NY

NY NO NH NH WH HN NY ND NO -— KR KF KF KF FP RF S| Fe
oN ON ON BP WO NO KF OO WH DB vA BPW YY | OC

 

 

 

Case 3:20-mj-O5000-JRC Document1 Filed 01/02/20 Page 6 of 6

CONCLUSION
11. Based on the above facts, I believe that there is probable cause to conclude
that KOLTIN JEROME LOZIER committed the offense charged in this Complaint.

ZL)

KYLE MCNEAL, Complainant,
Special Agent
Federal Bureau of Investigation

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offenses set forth in the Complaint.

DATED this 2nd day of January, 2020.

hd de wad

United States Magistrate Judge

COMPLAINT/LOZIER - 6 : UNITED STATES ATTORNEY
_ 700 Stewart Street, Suite 5220
MJ20-5000 Seattle, Washington 98101-1271
(206) 553-7970

 
